—Order unanimously affirmed with costs. Memorandum: We affirm for reasons stated in the decision at Supreme Court (Henry, Jr., J.). We add only that, contrary to plaintiff’s argument, “defendants may establish *1030entitlement to summary judgment by submitting plaintiffs deposition testimony and the medical reports and records of plaintiff that were supplied by plaintiffs counsel” (Nigro v Penree, 238 AD2d 908). (Appeal from Order of Supreme Court, Ontario County, Henry, Jr., J. — Summary Judgment.) Present— Denman, P. J., Green, Pigott, Jr., Balio and Boehm, JJ.